Citation Nr: 9931517	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
wrists.

2.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to May 1992.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The veteran's claims were remanded by the Board for further 
development in November 1996.  

The RO granted the veteran's claims for service connection 
for tinnitus, oral hyperkeratosis and for arthritis of the 
left shoulder by rating action in February 1999.  
Consequently, these issues are no longer before the Board.

In October 1998 the veteran raised the issue of service 
connection for fibromyalgia of the wrists.  This claim is 
referred to the RO for appropriate action.


REMAND

Although the veteran submitted a timely Substantive Appeal in 
September 1993 with respect to the RO's denial of service 
connection for arthritis of the wrists, in June 1999 he 
submitted a written statement indicating that he desired to 
withdraw his appeal with respect to this issue.  In July 
1999, he submitted another statement indicating that he 
desired to keep his appeal open until after a July 1999 VA 
medical appointment pertaining to his wrists so that he would 
be better able to make an informed decision concerning 
whether to withdraw his appeal.  

Although no later correspondence addressing this issue has 
been received from the veteran, the written argument 
submitted by his representative in September and October 1999 
addresses this issue. 

Based upon the above circumstances, the Board is considering 
whether the veteran's appeal with respect to this issue 
should be dismissed.  In this regard, the Board notes that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302(b) 
(1999).  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (1999).

The United States Court of Appeals for Veterans Claims 
(Court), in Marsh v. West, 11 Vet. App. 468, 471 (1998), held 
that the Board erroneously failed to address whether its sua 
sponte consideration of the question of the timeliness of a 
Notice of Disagreement, without first according the veteran 
an opportunity to submit argument or evidence on that 
question, was prejudicial to the veteran.  Under the 
circumstances, the Board concludes that the veteran should be 
afforded an opportunity to clarify whether he continues to 
desire appellate review with respect to this issue and to 
submit argument and evidence relevant to the question of 
whether there is a timely Substantive Appeal with respect to 
this issue.

The veteran also seeks a rating in excess of 10 percent for a 
left shoulder disability.  The veteran was granted service 
connection and a noncompensable rating for left shoulder 
rotator cuff tendinitis by rating action in November 1992.  
Service connection was effective from June 1992.  The RO 
later increased the veteran's left shoulder disability rating 
to 10 percent, also effective from June 1992.  By rating 
action in February 1999 the RO granted service connection for 
left shoulder arthritis, determined that the left shoulder 
arthritis was part of the veteran's overall left shoulder 
disability, and continued the veteran's 10 percent rating for 
the left shoulder disability.

The veteran's left shoulder was examined by a VA physician in 
December 1997.  The examination revealed the veteran to have 
some limitation of motion of the left shoulder, good strength 
of the left shoulder, and little pain of the left shoulder.  

The veteran was subsequently examined by Steven H. Neucks, 
M.D., a private rheumatologist, in October 1998.  The report 
from Dr. Neucks indicates that the veteran was found to have 
an extreme reduction in the range of motion of the his left 
arm and substantial pain on motion.  Since this report 
suggests that the service-connected disability has increased 
in severity since the most recent VA examination, the Board 
is of the opinion that the veteran should be provided another 
VA examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter requesting him to clarify whether 
he continues to desire appellate review 
with respect to the issue of entitlement 
to service connection for arthritis of 
the wrists.  He should also be informed 
that he will be afforded a period of 60 
days in which to submit evidence or 
argument relevant to the question of 
whether a timely Substantive Appeal 
exists with respect to this issue. 

2.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess any additional records 
pertinent to his claim for a rating in 
excess of 10 percent for left shoulder 
disability.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  

3.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
service-connected left shoulder 
disability.  All indicated tests and 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the excursions of 
left shoulder range of motion performed 
without pain and the left shoulder range 
of motion accompanied by pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability of the left shoulder 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the service-connected left 
shoulder disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  
The claims files must be made available 
to the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims files was made.

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim for an 
evaluation in excess of 10 percent for a 
left shoulder disability, to include 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


